DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
2.	This communication is considered fully responsive to the response filed on the 26th of January, 2022.
(a).	The rejection(s) of Claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-19 of Patent No.: US 10,841,864 B2 to Qiao et al. is withdraw because the terminal disclaimer filed on the 26th of January, 2022 is approved.

Allowable Subject Matter
3.	Claims 1-20 are allowed.  Independent Claims 1, 19 and 20 are allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘transmit, based on the random access response, at least one first radio resource control (RRC) message comprising: a first information element indicating, to the base station, that an RRC connection of the wireless device is for the RLOS; and a second information element comprising an attach request message indicating, to a mobility management entity (MME) configured with an RLOS access point name, that the attach request of the wireless device is for the RLOS; and Page 5 of 7Application No.: 17/095,091Docket No.: 18-1028U2 receive a second RRC message comprising an attach accept message indicating acceptance of the RLOS by the MME’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GBEMILEKE J ONAMUTI/
Primary Examiner, Art Unit 2463